PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                ________________

                      No. 18-1811
                   ________________

                 BRIAHEEN THOMAS,
                            Appellant,

                              v.

DEPUTY SUPERINTENDENT TICE; DEPUTY GARMAN;
      CCPM MILLER; MAJOR HALDERMAN


      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
             (Civ. Action No. 4-16-cv-01487)
         District Judge: Hon. Matthew W. Brann


                 Argued January 16, 2019

  Before: GREENAWAY, JR., SHWARTZ, and PORTER,
                  Circuit Judges

               (Filed: November 12, 2019)



James P. Davy [Argued]
2362 East Harold Street
Philadelphia, PA 19125

      Counsel for Appellant
Sean A. Kirkpatrick [Argued]
Karen M. Romano
Office of the Attorney General of Pennsylvania
15th Floor, Strawberry Square
Harrisburg, PA 17120

       Counsel for Appellees


                      ________________

                          OPINION
                      ________________

PORTER, Circuit Judge.

       Briaheen Thomas appeals from the District Court’s
order granting summary judgment to Deputy Superintendent
Eric Tice, Deputy Mark Garman, Correction Classification and
Program Manager Timothy Miller, and Major Heather
Halderman. For the reasons discussed below, we will affirm in
part and reverse in part the District Court’s order.

                               I

       At all relevant times for this appeal, Thomas was an
inmate at SCI-Rockview, in the custody of the Pennsylvania
Department of Corrections. On May 31, 2015, Thomas
received a friend in the prison’s visiting room. As they visited,
Thomas’s friend handed him a bag of peanut M&Ms. He ate
one and then quickly took a drink of soda. One of the guards,
believing that Thomas had ingested contraband, immediately
handcuffed him and removed him from the visiting room.
Thomas was then placed in a dry cell in the prison’s infirmary.

       A “dry cell” is a cell that lacks water—all standing
water has been drained from the toilet, the room’s water supply
has been shut off, and the sink and toilet have been capped to
prevent inmate access. An inmate may be placed in a dry cell
when prison staff have observed the inmate attempt to ingest
an item of contraband or they learn that the inmate is
attempting to introduce contraband into the prison. Dry cells
are used to closely observe the inmate until natural processes

                               2
allow for the ingested contraband to be retrieved. To this end,
dry cells lack all linens and moveable items other than a
mattress, inmates’ clothes are exchanged for a simple smock,
and their movements are carefully controlled to prevent them
from concealing or disposing of any retrievable contraband.

       To expedite his release from the dry cell, Thomas was
offered laxatives, which he accepted. Over the next four days,
Thomas had twelve bowel movements. No evidence of any
contraband was found in any of Thomas’s bowel movements.
Prison staff also x-rayed Thomas on June 1. The x-ray revealed
no contraband.

        Only the prison’s Program Review Committee
(“PRC”) 1 and facility manager 2 are authorized to determine
when to release an inmate from administrative confinement,
including from a dry cell. DC-ADM 802 § 4.A. And
Pennsylvania Department of Corrections policies require the
PRC to review an inmate’s administrative placement during
the first seven days of confinement and determine whether that
placement should continue. DC-ADM 802 § 2.A. On June 4,
2015—day four of Thomas’s confinement in the dry cell—the
PRC interviewed him at the dry cell.

        Following its interview with Thomas, the PRC decided
to continue Thomas’s confinement in the dry cell for five more
days, releasing him on June 9, 2015. Later, Thomas filed an
administrative grievance against prison officials, which was
ultimately upheld in part and denied in part on administrative
appeal. After exhausting his administrative remedies, Thomas
filed suit under 42 U.S.C. § 1983, alleging that the members of
the PRC had violated his Eighth Amendment right to be free
from cruel and unusual punishment. Following discovery, the
PRC moved for summary judgment. The Magistrate Judge,
finding disputed issues of material fact, recommended that the
motion be denied. Thomas v. Tice, No. 4:16-CV-01487, 2018
WL 1278586 (M.D. Pa. Jan. 11, 2018). But the District Court

       1
      The appellees in this case were the members of the
PRC. We sometimes refer to them collectively as the PRC.
       2
         Deputy Garman was both a member of the PRC and
the facility manager at SCI-Rockview. J.A. 314.
                              3
rejected the Magistrate Judge’s report and recommendation
and granted the motion for summary judgment. Thomas v.
Tice, No. 4:16-CV-01487, 2018 WL 1251831 (M.D. Pa. Mar.
12, 2018). Thomas timely appealed from the District Court’s
order.

                              II

        The District Court had jurisdiction over Thomas’s civil
rights action under 28 U.S.C. §§ 1331 and 1343. We have
jurisdiction over this appeal from the District Court’s final
order granting summary judgment under 28 U.S.C. § 1291.

        “We exercise plenary review over the grant or denial of
summary judgment and apply the same standard the district
court should have applied.” Minarsky v. Susquehanna County,
895 F.3d 303, 309 (3d Cir. 2018) (citation omitted). Summary
judgment is appropriate when, drawing all reasonable
inferences in favor of the nonmoving party, “the movant shows
that there is no genuine dispute as to any material fact,” and
thus the movant “is entitled to judgment as a matter of law.”
Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir.
2014) (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if
a reasonable trier-of-fact could find in favor of the non-
movant” and “material if it could affect the outcome of the
case.” Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d
294, 300 (3d Cir. 2012) (citing Anderson v. Liberty Lobby, 477
U.S. 242, 248, 252 (1986)). “We deny summary judgment if
there is enough evidence for a jury to reasonably find” for the
nonmoving party. Minarsky, 895 F.3d at 309 (citation omitted).

                              III

        Thomas brought his civil rights action under 42 U.S.C.
§ 1983. To prevail on a § 1983 claim, a plaintiff must show that
a person (or persons), acting under color of law, deprived him
of a constitutional right. Parratt v. Taylor, 451 U.S. 527, 535
(1981), overruled on other grounds by Daniels v. Williams,
474 U.S. 327 (1986). Thomas alleged that the conditions of his
confinement in the dry cell violated his Eighth Amendment
right to be free from cruel and unusual punishment. The parties
do not dispute that the PRC acted under color of law, but they


                               4
do dispute whether Thomas’s Eighth Amendment rights were
violated.

        The Eighth Amendment “prohibits any punishment
which violates civilized standards and concepts of humanity
and decency.” Young v. Quinlan, 960 F.2d 351, 359 (3d Cir.
1992), superseded by statute on other grounds as stated in
Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000) (citations
omitted). To prevail against prison officials on a claim that an
inmate’s conditions of confinement violated the Eighth
Amendment, the inmate must meet two requirements: (1) the
deprivation alleged must be, objectively, sufficiently serious,”
and (2) the “prison official must have a sufficiently culpable
state of mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)
(internal quotation marks and citations omitted). The first
element is satisfied when an inmate is deprived of “the minimal
civilized measure of life’s necessities.” Wilson v. Seiter, 501
U.S. 294, 299 (1991). The second element is satisfied when an
inmate shows that prison officials acted with deliberate
indifference to the inmate’s health or safety or conditions of
confinement that violated the inmate’s constitutional rights. Id.
at 302–03.

        In light of Farmer, we adopted a subjective knowledge
standard to establish deliberate indifference, requiring a
showing that prison officials actually knew of and disregarded
constitutional violations. Beers-Capitol v. Whetzel, 256 F.3d
120, 133 (3d Cir. 2001). This tracks the general standard for
liability, which requires a showing that each defendant was
personally involved in the alleged wrongdoing. Evancho v.
Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (citing Rode v.
Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). “Personal
involvement can be shown through allegations of personal
direction or of actual knowledge and acquiescence.” Id. And a
defendant’s knowledge of a risk to health and safety “can be
proved indirectly by circumstantial evidence to the effect that
the excessive risk was so obvious that the official must have
known of the risk.” Beers-Capitol, 256 F.3d 120, 133 (3d Cir.
2001).

       When considering whether conditions of confinement
violated the Eighth Amendment, we recognize that “the
Constitution does not mandate comfortable prisons, and

                               5
prisons … which house persons convicted of serious crimes,
cannot be free of discomfort.” Rhodes v. Chapman, 452 U.S.
337, 349 (1981). “To the extent that such conditions are
restrictive and even harsh, they are part of the penalty that
criminal offenders pay for their offenses against society.” Id.
at 347. Indeed, even though administrative confinement in a
dry cell is unpleasant and often unsanitary, so long as the
conditions of that confinement are not foul or inhuman, and are
supported by some penological justification, they will not
violate the Eighth Amendment. Young, 960 F.2d at 364.

        Thomas’s complaint makes two challenges to his
confinement in the dry cell. First, he complains of specific
deprivations he allegedly suffered during his confinement.
Second, he challenges the duration of that confinement. In its
order granting summary judgment, the District Court
addressed Thomas’s challenge to the specific deprivations he
allegedly suffered during his confinement. It determined that,
even if the specific deprivations allegedly suffered by Thomas
violated his Eighth Amendment rights, the PRC members
could not be held liable because there was no evidence that
they were personally involved in those deprivations. Thomas,
2018 WL 1251831, at *5. Thus far, we agree with the District
Court. 3

        But the duration of Thomas’s confinement in the dry
cell is a separate issue. Young, 960 F.2d at 364 (“The duration
and conditions of segregated confinement cannot be ignored in
deciding whether such confinement meets constitutional
standards.” (citation omitted)). The PRC had the authority to
end Thomas’s administrative confinement in the dry cell and
return him to the general population, so PRC members were
personally involved in determining the duration of Thomas’s
confinement in the dry cell. The District Court did not address

       3
          The District Court also concluded that, even if the
members of the PRC had been personally involved in the
alleged deprivations, they would still be entitled to qualified
immunity. Thomas, 2018 WL 1251831, at *6–7. Because we
agree with the District Court’s analysis on personal
involvement in the alleged violations, we do not address this
alternative ground for the District Court’s grant of summary
judgment.
                              6
this secondary claim in its summary judgment order. We will
do so now.

       As noted above, administrative confinement in a dry
cell must serve some penological interest. See Young, 960 F.2d
at 364. Thomas was originally placed in the dry cell after a
guard in the visitation room saw Thomas ingest what the guard
suspected may have been contraband. The guard watched
Thomas’s visitor fidget with something and then offer it to
Thomas, which he swallowed with a drink of soda. Thomas
explained that the “something” he ate was merely a peanut
M&M. But Prison officials assert that hiding drugs in small,
multi-colored balloons in bags of peanut M&Ms has become a
popular method for introducing contraband into prisons. So the
PRC reasonably argues that, under these circumstances, the
guard’s suspicion that Thomas had ingested contraband was
reasonable and warranted Thomas’s initial placement in the
dry cell.

        Thomas argues that this initial suspicion was dispelled
by the time the members of the PRC interviewed him four days
later, and they knew that there was no longer a penological
justification for his continued confinement. Thomas’s claim is
supported by the undisputed evidence. During the first four
days of his confinement, with the aid of laxatives, Thomas had
twelve bowl movements. His stool was carefully examined
after each bowl movement, and no evidence of contraband was
found. Thomas also submitted to an x-ray of his abdominal
cavity. The x-ray technician informed Thomas that his x-ray
was clean; the only thing inside of him was a bullet near his
spine. And although the x-ray report identified a foreign object
in the region, 4 it also noted, crucially, that there was no
obstruction in Thomas’s gastrointestinal tract. During the
administrative appeal, Deputy Garman explained: “Dry cell
placement was done in good faith after staff reasonably
believed [Thomas] had ingested contraband. Policy and
procedures were followed. However, once the x-ray failed to
reveal any obstruction, and several bowel movements
occurred, [Thomas] should have been released sooner.” J.A.
314.

          4
              Presumably, this foreign object would have been the
bullet.
                                   7
       After the initial interview with an inmate in
administrative confinement, prison regulations require the
PRC to decide whether to end or continue the administrative
confinement and to set forth its reason for that decision. See
DC-ADM 802 § 2.A. Following its June 4, 2015 meeting with
Thomas, the PRC decided to continue his administrative
confinement, and signed the appropriate forms, but it provided
no reason for that decision. In their depositions, members of
the PRC could not explain, or even recall, why they had
continued Thomas’s confinement.

       Now the PRC relies on the affidavit of Security Captain
Herbert Probst to provide a reason for Thomas’s continued
confinement in the dry cell. Probst asserts that he was advised
by the medical department that Thomas’s x-ray revealed an
unspecified foreign body, which Probst believed warranted
continued placement in administrative custody. But Probst was
not a member of the PRC, and there is no evidence that he
discussed with the PRC Thomas’s continued confinement in
the dry cell.

        The PRC notes that, under prison regulations, it was
required to confer with the security officer and consider his
recommendations. Appellees thus ask us to infer that (1) they
conferred with the security captain, (2) he recommended
continued confinement based on secondhand information from
the medical department (despite the negative x-rays and twelve
samples of contraband-free stool), and (3) the PRC deferred to
his recommendations. We cannot do this. First, our standard of
review requires us to draw all reasonable inferences in favor of
the nonmovant, and PRC is the movant here. See Anderson,
477 U.S. at 255. Second, the evidence before us shows that the
PRC failed to follow prison regulations by, for example, failing
to record any reason for its decision to continue Thomas’s
confinement in the dry cell. It would be unreasonable to infer
that the PRC strictly adhered to some regulations, such as
conferring with the security officer, when it admittedly failed
to follow others.

        We conclude that whether there was a penological
justification to continue Thomas’s administrative confinement
in the dry cell after June 4, 2015 constitutes a disputed issue of

                                8
material fact. Summary judgment was therefore inappropriate
on the duration issue.

                                IV

       The PRC members also argue that, even if Thomas’s
continued confinement without penological justification
violated his rights, they would still be entitled to qualified
immunity. On the record before us, we must disagree.

        “Qualified immunity shields government officials from
civil damages liability unless the official violated a statutory or
constitutional right that was clearly established at the time of
the challenged conduct.” Reichle v. Howards, 566 U.S. 658,
664 (2012) (citation omitted). “To be clearly established, a
right must be sufficiently clear that every reasonable official
would have understood that what he is doing violates that
right.” Id. (brackets, citation, and internal quotation marks
omitted). To prevail against a claim of qualified immunity, the
plaintiff need not produce “a case directly on point, but existing
precedent must have placed the statutory or constitutional
question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731,
741 (2011) (citation omitted).

        Our precedent makes clear that, without some
penological justification, an inmate may not be
administratively confined in a dry cell. See Young, 960 F.2d
351, 364–65; cf. United States v. Holloway, 128 F.3d 1254,
1256 (8th Cir. 1997) (dry cell justified when prison officials
had reason to believe inmate was smuggling contraband into
jail). See also Rhodes, 452 U.S. at 347 (conditions of
confinement may not be “grossly disproportionate” or “result
in pain without any penological purpose”); Gregg v. Georgia,
428 U.S. 153, 183 (1976) (“[T]he sanction imposed cannot be
so totally without penological justification that it results in the
gratuitous infliction of suffering.”).

       While the penological purpose must always be
legitimate, Ricks v. Shover, 891 F.3d 468, 475, 476 (3d Cir.
2018), we have never determined the exact quantum or nature
of penological interest that is needed to justify confinement in
a dry cell. But we are satisfied that there must be at least some
interest. Here, the PRC failed to present evidence of any

                                9
continuing penological interest after its initial interview with
Thomas. Without such a penological justification for Thomas’s
continued confinement in the dry cell, the PRC members are
not entitled to qualified immunity.

                               V

       Our dissenting colleague would go farther and reverse
the District Court on Thomas’s conditions-of-confinement
claim as well as the duration claim. While acknowledging the
severity of dry cells generally and Thomas’s particularly trying
experience, we decline that approach. It is undisputed that the
PRC members were not responsible for Thomas’s conditions
of confinement. J.A. 194–95. Nor is there any record evidence
that they actually knew about his alleged deprivations.
Thomas’s cell door had a window, but the record does not
disclose what was visible through the window or whether PRC
members actually saw Thomas’s deprivations. 5 And while
Thomas “yell[ed]” at the PRC as they left his cell, it was not to
itemize his various grievances; he was trying to explain the
circumstances that led to his placement in the dry cell. J.A.
175–76. Thomas specifically admitted that he never spoke to
the PRC about any of his requests for hygienic materials,
explaining that his goal “wasn’t to stay there and wash my
hands there,” but rather “to get out of there.” J.A. 179. So on a
second visit, Thomas again failed to inform the PRC of his
alleged deprivations. J.A. 179.




       5
         For example, toilet paper and sanitizing wipes are
provided to the inmate after he uses the bed pan or urine bottle.
So the PRC members would not have known of this alleged
deprivation merely by visual inspection. Nor would they have
known by peering into the cell that Thomas’s smock had not
been exchanged for a new one; and he did not tell them.
                               10
        The dissent relies heavily on our opinion in Young. 6 In
addition to being factually distinguishable, Young was decided
under a knew-or-should-have-known standard that was
rejected in Farmer. “[A] prison official cannot be found liable
under the Eighth Amendment for denying an inmate humane
conditions of confinement unless the official knows of and
disregards an excessive risk to inmate health or safety; the
official must both be aware of facts from which the inference
could be drawn that a substantial risk of serious harm exists,
and he must also draw the inference.” Farmer, 511 U.S. at 837.
Even granting arguendo the many inferences that our
dissenting colleague would draw in Thomas’s favor, there is
simply no evidence in this record that the PRC members
appreciated the same facts and drew the same inferences. 7

                              VI

        We recognize the importance of administrative
confinement in dry cells in preventing the smuggling of
contraband into prisons and protecting both inmates and prison
staff. So we reiterate that when administrative confinement in
a dry cell is not foul or inhuman, and serves a legitimate

       6
        The dissent also relies on Hope v. Pelzer, 436 U.S. 730
(2002), but we have since recognized that the Eighth
Amendment test for claims related to use of excessive force by
mechanical restraints on prisoners described in Hope differs
from the Farmer test for claims related to conditions of
confinement. Young v. Martin, 801 F.3d 172, 179–80 (3d Cir.
2015). While the Hope “Court referred to Farmer briefly … its
analysis of whether the use of mechanical restraints violated
the Eighth Amendment indisputably began and ended in terms
drawn from its excessive force jurisprudence.” Id. at 179.
Reliance on Hope in this conditions-of-confinement case is
inappropriate.
       7
         In Mammana v. Federal Bureau of Prisons, 934 F.3d
368 (3d Cir. 2019), we recently held, on a motion to dismiss,
the plaintiff alleged facts sufficient to assert a viable Eighth
Amendment violation. This appeal from a grant of summary
judgment is distinguishable because there is no evidence in the
record allowing us to conclude the PRC participated in, or had
actual knowledge of, Thomas’s conditions of confinement.
                              11
penological interest, it will not violate the Eighth Amendment.
But here the PRC has not presented evidence of any
penological justification for Thomas’s continued confinement
in the dry cell. So we will affirm in part and reverse in part the
District Court’s order granting summary judgment to the
members of the PRC and remand for further proceedings on
Thomas’s claim that his continued confinement in the dry cell
without penological justification violated his constitutional
rights.




                               12
GREENAWAY, JR., Circuit Judge, concurring in part,
dissenting in part.

       Those who violate our laws forfeit the opportunity to
create or control the conditions under which they live.
However, our civilized society mandates that these conditions
be humane and consonant with the Eighth Amendment. Here,
the conditions of confinement in Thomas’s dry cell were
deplorable, to say the very least, and far more egregious than
any set of circumstances to which we or the Supreme Court
have lent our imprimatur. As such, while I concur with my
colleagues on Thomas’s duration claim, I am compelled to
dissent from the Majority’s holding on Thomas’s conditions-
of-confinement claim.

     I. THOMAS SUFFERED UNDER INHUMANE
          CONDITIONS IN THE DRY CELL

       Whether considered individually or on their own—and
certainly in combination—the conditions Thomas suffered
while in the dry cell deprived him of “the minimal civilized
measure of life’s necessities,” Rhodes v. Chapman, 452 U.S.
337, 347 (1981). I only mention some of these awful
conditions here.

       While in the dry cell, Thomas was only allowed to wear
a paper-thin smock, which did not fit him. The smock was not
replaced for a clean one for the duration of his time in the dry
cell (over nine days). Despite repeated requests, and in
violation of prison policies, he was repeatedly denied a blanket.
As a result, he felt cold throughout his stay in the dry cell. His
mattress was soiled and did not have a slip covering, sheet, or
pillow.




                                1
       The entire nine days that Thomas was in the dry cell, a
light on the wall shined on him. Not only was he subject to
constant illumination, 1 but he was also continuously
handcuffed in a painful position. In particular, his right hand
was tightly handcuffed to the metal frame of the bed in a
manner that prevented him from even standing and required
him to sleep with his right arm outstretched above his head.
Although he was given brief periods of respite, his right arm
pained him at length, both during and after his dry-cell stay.

        Most egregiously, Thomas was repeatedly denied any
means of cleaning himself, including after bowel movements
and before meals. Despite his requests, and in violation of
prison policies, he was never provided toilet paper, sanitizing
wipes, or the opportunity to even wash his hands. Provided
with the uncontested description of such squalor, we are
reminded of the realism of both Dickens and Sinclair but no
tale of fiction is this. Can we seriously dispassionately
determine that a prisoner laying in filth and excrement deserves
our judicial sanction? We should be pushed over the precipice
when we note that these conditions forced Thomas to violate
his religious obligations as a Muslim to cleanse himself before
his daily prayers.




1
  We recently recognized that “bright, constant illumination
that causes ‘grave sleeping problems and other mental and
psychological problems’ can establish an Eighth Amendment
deprivation.” Mammana v. Fed. Bureau of Prisons, 934 F.3d
368, 374 (3d Cir. 2019) (quoting Keenan v. Hall, 83 F.3d 1083,
1090-91 (9th Cir. 1996)).




                               2
        II. THOMAS’S CONDITIONS CLAIM MUST
                 PROCEED TO A JURY

        Despite these inhumane conditions, the Majority
entirely relieves Defendants 2 of any possible liability by
perfunctorily affirming the District Court’s determination that
they were not personally involved. But, at this summary
judgment stage, that cannot be said as a matter of law. Further,
qualified immunity should not be extended as a safe haven
under these facts. Thomas’s conditions claim should proceed
to a jury.

    A. There Exists a Genuine Dispute of Material Fact as to
               What Defendants Actually Knew

       As the Majority notes, our precedent reveals that
personal involvement can be shown through “actual
knowledge and acquiescence.” E.g., Rode v. Dellarciprete,
845 F.2d 1195, 1207 (3d Cir. 1988) (citations omitted). Here,
since Defendants undoubtedly acquiesced through inaction, the
only question is whether they actually knew about the
conditions.     This summary judgment record certainly
demonstrates that a reasonable jury could indeed conclude
such for three independent reasons.

       First, Defendants conducted the PRC hearing outside
Thomas’s dry cell on the fourth day of his confinement there.
Although we do not know exactly what their view into the dry
cell was, we know enough to conclude that there is a factual

2
  I refer to Appellees Eric Tice, Mark Garman, Timothy Miller,
and Heather Halderman collectively as “Defendants”
throughout this opinion.




                               3
dispute about what Defendants saw. In particular, it is
undisputed that the hearing was conducted immediately
outside the dry cell, Appellees’ Br. 14 (stating that the hearing
was held “at his [dry] cell door”); that the door to the dry cell
had a window through which prison officials on the outside
could see Thomas, id. at 122–23 (indicating that “[t]here was
[a] window” into the dry cell through which a “guard . . .
watch[ed Thomas]” all day and night), 136 (noting that, “on
the door” to Thomas’s dry cell, “[t]here was a window [and] a
slot”); and that Defendants were close enough to the dry cell to
listen to Thomas’s oral complaints, id. at 201 (documenting
that Thomas participated in the hearing orally).

        This evidence is sufficient for a reasonable jury to
conclude that Defendants personally viewed, and thus knew, at
least some of the conditions about which Thomas complains—
his being handcuffed in a painful position; lacking a blanket,
toilet paper, and sanitizing wipes; and being subject to artificial
illumination. Indeed, we must hold so since, as the Majority
also notes, we must draw all reasonable inferences in favor of
Thomas, the nonmovant. See Anderson v. Liberty Lobby, 477
U.S. 242, 255 (1986); Simpson v. Kay Jewelers, Div. of
Sterling, Inc., 142 F.3d 639, 643 n.3 (3d Cir. 1998).

        Second, Thomas suggests that he discussed the
conditions of his dry cell with Defendants at the PRC hearing.
In fact, when asked during his deposition whether Halderman
and other Defendants gave him a chance to tell them his “side
of things” during the hearing, Thomas stated: “if [Halderman]
heard me yelling, then she got it. I was still trying to yell so
she could hear me as [Defendants] continued to walk on.”
App. 175–76. This statement can be reasonably interpreted to
mean that Thomas informed Defendants about the deplorable




                                4
conditions in his dry cell—and they thus had actual knowledge
about the conditions.

        To be sure, Defendants contend that Thomas never
complained about his confinement conditions to them. Of
course, we do not have authoritative evidence as to what
Thomas told Defendants chiefly because, contrary to prison
policies, Defendants did not write a summary of Thomas’s oral
statements and, as far as the Court is aware, apparently failed
to take notes of any kind during the hearing. See App. 39.
Nonetheless, in support of their position, Defendants point to
deposition testimony where Thomas was asked whether, when
he saw Defendants on an unspecified date, he spoke “to any of
them about [his] request . . . to wash [his] hands or for a shower
[or] for soap.” Id. at 179. Thomas responded in the negative.
See id.

        But this sole statement, inquiring only about some of his
complaints, does not preclude a determination that Defendants
were personally involved in the many indecent conditions of
Thomas’s dry cell. Even if Thomas did not tell Defendants
about his requests to wash his hands, for a shower, or for soap,
he still could have told—and generally indicates he did tell—
them about the other grievous conditions he was
experiencing—including his pain resulting from being
continuously handcuffed, cold from lacking a blanket and
wearing a smock too small, unsanitary state from being denied
toilet paper and sanitizing wipes, and lack of sleep from being
constantly illuminated. At a minimum, drawing all inferences
in Thomas’s favor, we are compelled by our jurisprudence to
determine that there exists a genuine dispute as to many
material facts regarding what exactly Thomas told Defendants
and the knowledge that may reasonably be imputed to them.




                                5
On its own, that precludes summary judgment on Thomas’s
conditions claim.

        Put simply, we cannot say as a matter of law that
Defendants did not have personal knowledge of, and thus were
not personally involved in, the conditions of Thomas’s
confinement in the dry cell. Especially since we must make all
reasonable inferences in Thomas’s favor, this factual dispute
precludes summary judgment. 3 In entirely overlooking these
facts, the Majority makes a glaring error.

    B. Defendants Are Not Entitled to Qualified Immunity

      Upon summarily affirming the District Court’s personal
involvement analysis, the Majority explicitly declines to
determine whether Defendants are entitled to qualified
immunity on Thomas’s conditions claim. But because, as

3
  This conclusion accords with our precedent, as we have
previously recognized that a party’s state of mind is “typically
not a proper issue for resolution on summary judgment,”
Young v. Quinlan, 960 F.3d 351, 360 (n.21) (quoting Wilson v.
Seiter, 893 F.2d 861, 866 (6th Cir. 1990), vacated on other
grounds, 501 U.S. 294 (1991)), because it is “inherently a
question of fact which turns on credibility.” Id. (citing Int’l
Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1265 (5th Cir.
1991); Miller v. FDIC, 906 F.2d 972, 974 (4th Cir. 1990); Nat’l
Fire Ins. Co. v. Turtur, 892 F.2d 199, 205 (2d Cir. 1989); 60
Ivy Street Corp. v. Alexander, 822 F.2d 1432, 1437 (6th Cir.
1987); 10A Wright, Miller & Kane, Federal Practice and
Procedure, Civil 2d § 2730 (1983 & 1991 Supp.)), superseded
by statute on other grounds as stated in Ghana v. Holland, 226
F.3d 175, 184 (3d Cir. 2000).




                               6
explained above, we cannot determine as a matter of law that
Defendants were not personally involved in the conditions of
Thomas’s dry cell, we must answer this qualified immunity
question. In so doing, our precedent demands that we resolve
this issue in Thomas’s favor.

        As the Majority notes, qualified immunity does not
shield a government official where she has “violated a statutory
or constitutional right that was clearly established at the time
of the challenged conduct.” Reichle v. Howards, 566 U.S. 658,
664 (2012) (citations omitted). As I view it, precedent from
our Court and the Supreme Court clearly establishes that the
conditions Thomas faced in the dry cell taken together violate
the Eighth Amendment. See Rhodes, 452 U.S. at 347
(indicating that conditions of confinement, “alone, or in
combination, may deprive inmates of the minimal civilized
measure of life’s necessities”).

        Most directly applicable is our decision in Young v.
Quinlan, 960 F.2d 351 (3d Cir. 1992). There, Kenneth Young,
a federal inmate, was placed in a dry cell like Thomas’s for 96
hours. See id. at 355. During this confinement, Young was not
allowed to wash his hands before eating nor provided with
toilet paper upon defecating. See id. Moreover, during the first
29 hours of his confinement in the dry cell, Young was denied
permission to leave the dry cell to urinate or defecate and thus
relieved himself in a corner of his cell. See id.

       After the lower court granted summary judgment for the
defendant prison officials, we reversed. See id. at 353. In
relevant part, we held that the totality of conditions in the
inmate’s confinement in the dry cell violated the Eighth
Amendment. See id. at 365. In particular, we reasoned:




                               7
[W]e cannot condone dehumanizing treatment
such as was allegedly given Young by [] prison
officials once he was confined to the dry cell.
Riley [v. Jeffes], 777 F.2d[ 143,] 148 [(3d Cir.
1985)] (where plaintiff’s complaint alleges facts
which, if proven, would entitle plaintiff to relief
under the Eighth Amendment, dismissal of
complaint was inappropriate). Even if Young
was properly confined to the dry cell, [prison]
officials do not have a license to impose
unconstitutional conditions upon him. See
Ingraham v. Wright, 430 U.S. 651, 667[] (1977)
(Eighth Amendment proscribes punishment
grossly disproportionate to the severity of the
crime); Sample v. Diecks, 885 F.2d 1099, 1108
(3d Cir. 1989); United States v. Martorano, 866
F.2d 62, 69 (3d Cir. 1989).

When viewed in their totality, the alleged actions
of [the] prison officials—not allowing Young to
leave his cell more than once to defecate or
urinate over a period of several days, not
providing Young with a plastic urinal for 29
hours, not allowing Young to empty his urinal
more than twice, not allowing Young to wash his
hands before eating, not allowing Young to bathe
or shower, not providing Young with toilet paper
despite his diarrhea, not providing Young with
water to drink, suggesting instead that he drink
his urine, and the mocking taunts by guards and
their threats to chain Young to a steel slab if he
complained about his conditions—would if
proved demonstrate a violation of the basic




                        8
      concepts of humanity and decency that are at the
      core of the protections afforded by the Eighth
      Amendment. It would be an abomination of the
      Constitution to force a prisoner to live in his own
      excrement for four days in a stench that not even
      a fellow prisoner could stand.

      The conditions that Young was allegedly made
      to endure for four days are all the more revolting
      considering that Young is HIV positive, and,
      hence, more susceptible to infection and disease.
      See Tillery [v. Owens], 907 F.2d [418,] 428 [(3d
      Cir. 1990)]. Such a denial of even basic
      sanitation in our opinion is “cruel and unusual
      because, in the worst case, it can result in
      physical torture, and, even in less serious cases,
      it can result in pain without any penological
      purpose[.]” Estelle [v. Gamble], 429 U.S. [97,]
      103 [(1976)].       We find that Young has
      sufficiently alleged that the actions of certain []
      prison officials “resulted in unquestioned and
      serious deprivation of basic human needs,”
      Rhodes, 452 U.S. at 347[], and as such, Young
      has satisfied the objective component of a claim
      for violations of the Eighth Amendment.

Young, 960 F.2d at 364-65.

       Young thus clearly established in 1992 that an inmate’s
extended confinement in a dry cell where she, among other
things, cannot wash her hands before eating, use toilet paper
after defecating, bathe, or shower violates the Eighth
Amendment. This principle is directly applicable here: the
conditions of Thomas’s confinement violated clearly




                              9
established Eighth Amendment law given their similarity to the
conditions of Young’s confinement. 4

       The Supreme Court’s decision in Hope v. Pelzer, 536
U.S. 730 (2002), further tips the scale in Thomas’s favor.
There, Larry Hope, a state inmate, fell asleep during a
“morning bus ride to [his] chain gang’s worksite.” Id. at 734.
Consequently, he “was less than prompt in responding to an
order to get off the bus” and eventually got into a “wrestling
match with a guard.” Id. As a result, Hope was handcuffed,
placed in leg irons, and transported back to the prison where he
was cuffed on a “hitching post.” Id. “The guards made him
take off his shirt, and he remained shirtless all day while the
sun burned his skin.” Id. at 734–35. He was chained to the
post for seven hours and was given water only once, denied
bathroom breaks, and taunted by the guards. See id. at 735.


4
  Defendants seek to elude the inevitable grasp of Young’s
reach by highlighting that Young, unlike Thomas, was HIV
positive and thus had a heightened risk of infection from being
in proximity to his bowel movements. But Young’s HIV status
was but one aspect we considered in that case—and that, too,
after we already deemed that the totality of the other conditions
of his confinement constituted an Eighth Amendment
violation. 960 F.2d at 365. Using Defendants’ logic, no Eighth
Amendment violation would ever be clearly established given
the inevitable factual novelties in the real-world scenarios that
come before the courts. For this reason, the Supreme Court has
recognized that “officials can still be on notice that their
conduct violates established law even in,” as here, “novel
factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741
(2002). If anything, this case presents such a circumstance.




                               10
       On these facts, the Supreme Court concluded that an
“Eighth Amendment violation is obvious.” Id. at 737–38
(internal quotation marks and citation omitted). The Supreme
Court explained:

       [T]he respondents knowingly subjected [Hope]
       to a substantial risk of physical harm, to
       unnecessary pain caused by the handcuffs and
       the restricted position of confinement for a
       [seven]–hour period, to unnecessary exposure to
       the heat of the sun, to prolonged thirst and
       taunting, and to a deprivation of bathroom breaks
       that created a risk of particular discomfort and
       humiliation. The use of the hitching post under
       these circumstances violated the “basic concept
       underlying the Eighth Amendment[, which] is
       nothing less than the dignity of man.” Trop v.
       Dulles, 356 U.S. 86, 100[] (1958). This punitive
       treatment amounts to gratuitous infliction of
       “wanton and unnecessary” pain that our
       precedent clearly prohibits.

Hope, 536 U.S. at 738 (footnote omitted).

       Hope therefore clearly established in 2002 that extended
and painful handcuffing of an inmate violates the Eighth
Amendment. That is precisely what Thomas endured here,
where his right hand was painfully handcuffed throughout his
nine days in the dry cell, save for occasional and fleeting
periods of respite. 5


5
 As with Young, Defendants attempt to undermine Hope’s
applicability by asserting that Hope was handcuffed outdoors




                              11
       Finally, our recent decision in Mammana v. Federal
Bureau of Prisons, 934 F.3d 368 (3d Cir. 2019), further
demonstrates that Defendants cannot avail themselves of
qualified immunity. There, Anthony Mammana, a federal
inmate, alleged that he was “deprived of his clothing, provided
only ‘paper like’ coverings instead, denied bedding [and toilet
paper], and exposed to low cell temperatures and constant
bright lighting for four days.” Id. at 374. We held that the
conditions under which Mammana suffered—many of which
are identical to those Thomas endured here—violated the
Eighth Amendment. See id. at 372–73. Although Mammana
postdates the events giving rise to this appeal, it relies on an
array of cases decided well before the instant case. See id. at
372 (citing, inter alia, Wilson v. Seiter, 501 U.S. 294, 304
(1991)).

       In short, then, qualified immunity does not shield
Defendants from Thomas’s conditions claim. Among others,
Young, Hope, and the cases on which Mammana relies clearly
established before Thomas’s confinement in the dry cell that
the conditions he suffered there taken together violate the
Eighth Amendment. Hence, Thomas’s conditions claim must
proceed to a jury.

   III. THE LAW MANDATES A FULL REVERSAL

       “The basic concept underlying the Eighth Amendment
is nothing less than the dignity of man.” Trop v. Dulles, 356

in the sun whereas Thomas was not. But, as Hope itself
explains at length, the key question in the qualified immunity
arena is whether the law gives a defendant fair warning that
her actions are unconstitutional. See Hope, 536 U.S. at 741.
Here, Defendants had such fair warning.




                              12
U.S. 86, 100 (1958) (plurality opinion). Here, Thomas was
housed in a dry cell in utterly undignified conditions. On that,
the record is clear. As to whether Defendants were personally
involved in these conditions, the record reveals a genuine
dispute of material facts that precludes summary judgment.
Qualified immunity, moreover, is of no aid to Defendants
given the ample precedent deeming similar conditions as
violative of the Eighth Amendment. I would vacate in full the
District Court’s grant of summary judgment and remand to the
District Court for trial on both Thomas’s duration and
conditions claims. Given my divergence of viewpoint, I
dissent from the Majority’s disposition of Thomas’s conditions
claim.




                              13